State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 5, 2015                   106033
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

ROGER MARTIN,
                    Appellant.
________________________________


Calendar Date:   December 2, 2014

Before:   Garry, J.P., Rose, Lynch and Devine, JJ.

                             __________


     Richard V. Manning, Parishville, for appellant.

      Mary E. Rain, District Attorney, Canton (Patricia C.
Campbell of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of St. Lawrence
County (Richards, J.), rendered May 1, 2013, convicting defendant
upon his plea of guilty of the crime of attempted assault in the
second degree.

      In satisfaction of a two-count indictment, defendant
pleaded guilty to the reduced charge of attempted assault in the
second degree and waived his right to appeal. He was sentenced,
as a second felony offender, in accordance with the plea
agreement to 1½ to 3 years in prison. Defendant appeals.

      Defense counsel seeks to be relieved of his assignment of
representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Our review of the
record, as well as defense counsel's brief, discloses an issue of
arguable merit regarding the validity of defendant's appeal
                              -2-                  106033

waiver that may, in turn, implicate other potential appellate
issues (see People v Anderson, 120 AD3d 1490, 1490 [2014]).
Therefore, without passing judgment on the ultimate merit of this
issue, we grant counsel's application for leave to withdraw and
assign new counsel to address this issue and any others that the
record may disclose (see People v Stokes, 95 NY2d 633 [2001];
People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650
[1986]).

     Garry, J.P., Rose, Lynch and Devine, JJ., concur.



      ORDERED that the decision is withheld, application to be
relieved of assignment granted and new counsel to be assigned.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court